Reason for Allowance
Claims 1-4, 6-7, 10-17 and 24-26 are allowed for the following reasons: 
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in US 20090245743, US 20070036503 A1, US 7367823 B2, 6738555 B1 and US 5946440 A.  
Claims 1-4, 6-7, 10-17 and 24-26 allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious ‘wherein the at least one fiber optic cable comprises multiple 24-fiber cables each carrying multiple optical fibers extending past the at least one crimp tube into the interior of the cassette body and wherein the at least one crimp tube comprises multiple crimp tubes mounted to the front end of the cassette body, wherein each fiber optic cable of the fiber optic cassette comprises a separate strength member crimped to a separate crimp tube of the multiple crimp tubes mounted to the cassette body’ in combination with the rest of the limitations of the base claim.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KAVEH C KIANNI/           Primary Examiner, Art Unit 2883